IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN SENA AGENCY, INC., ET           NOT FINAL UNTIL TIME EXPIRES TO
AL.,                                 FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,

v.                                   CASE NO. 1D14-2896

NATIONWIDE      MUTUAL
INSURANCE COMPANY AND
NATIONWIDE   INSURANCE
COMPANY OF FLORIDA,

      Appellees.


_____________________________/

Opinion filed March 12, 2015.

An appeal from the Circuit Court for Duval County.
L.P. Haddock, Judge.

Paul O. Lopez of Tripp Scott, P.A., Fort Lauderdale; William P. Tedards, Jr.,
Washington, D.C., pro hac vice,, for Appellant.

John P. Marino and Kristen L. Wenger of Smith, Gambrell, & Russell, Jacksonville,
for Appellees.
PER CURIAM.

    AFFIRMED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.




                              2